Smith, C. J.
(after stating the case). It is quite apparent that both actions have a common and the same object in view, and that is to enforce the obligations created under the penal bond and the trusts alleged to have been assumed by Law*262rence, not directly but intermediately, through Clements to the plaintiff. It is not necessary .to enquire whether such trusts were formed for the benefit of the plaintiff as he could compel to be executed out of a contract to which he was not a party, nor whether an action at law. could lie against the defendant, as surety to the undertaking of Lawrence, for the latter’s breach of the bond, for such is not the case before us. The present appeal rais* s the sole question whether the first action concludes the subject matter of this action and obstructs a recovery ip it, and this is the ruling in which error is assigned and the appeal is taken to correct. It may be— we do not undertake .to decide the proposition — that the plaintiff having an attachment may follow the fund, as burdened with a trust, which has been substituted in place of the property seized, but we are now required to determine the effect of the first unsuccessful suit upon the plaintiff’s right to renew his demand in this suit, and upon this point we concur in the opinion of the Court below.
The verdict establishes these propositions:
1. That the Rosadalis was not delivered to the defendant upon the alleged trust.
2. That the defendant did, in April, 1873, settle with Clements his liability in respect to the Rosadalis sold.
These findings of the jury were deemed an acquittal of defendant, and judgment rendered against the plaintiff upon the cause of action stated in his complaint, and this determination seems to us to put an end to the controversy between the parties upon the subject of the claim against the defendant according to the maxim, Nemo debet bis vexare pro eadem et una causa.
It cannot be necessary to refer to authority in support of the proposition that a determination upon the merits of an action, prosecuted upon a claim asserted by the same plaintiff against the same defendant, is a bar to a second suit, and we forbear to refer to any.
Affirmed.